Order of the Supreme Court, Queens County, in Action No. 1, dated May 26, 1966, modified by reducing the amount provided therein for temporary alimony from $70 a week to $40 a week, on condition that, within 15 days after service of a copy of the order hereon with notice of entry, appellant serve and file a notice of issue, placing the actions on the calendar for trial (the order directed a joint trial of the actions). As so modified, order affirmed insofar as appealed from, without costs. Action No. 1 is for an annulment, in which the defendant wife has counter-claimed for separation. Action No. 2 is to impress a trust with respect to certain money. On the present record, the wife is entitled to support pendente lite and to' the extent indicated (Frank v. Frank, 26 A D 2d 837; Insetta v. Insetta, 20 A D 2d 544; Brownstein v. Brownstein, 25 A D 2d 205). The present award, based upon conflicting affidavits, should have no effect upon the trial court in its determination as to permanent alimony, which determination should rest solely upon the proof adduced at the trial (Goldberg v. Goldberg, 20 A D 2d 806; El Khouri v. El Khouri, 22 A D 2d 687). *953The disputed issues may best be resolved at an early trial (Orenstein v. Orenstein, 24 A D 2d 753). Christ, Acting P. J., Brennan, Hill, Rabin and Benjamin, JJ., concur.